Citation Nr: 0835755	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  08-08 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for spondylosis of the lumbar spine, with 
degenerative disc disease, L1-L5 (hereafter a low back 
disorder).  


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1965 to October 
1967, with over twenty subsequent years in the Army National 
Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico, continuing the veteran's 20 percent 
disability evaluation for his lower back disorder.  


FINDING OF FACT

The veteran's service-connected low back disorder is 
manifested by pain, and degenerative disc disease, and 
forward thoracolumbar flexion limited to 59 degrees.  There 
is no evidence that forward flexion of the thoracolumbar 
spine is limited to 30 degrees or less, or of favorable 
ankylosis of the entire thoracolumbar spine.  The veteran's 
disc disease of the lumbar spine does not result in 
incapacitating episodes requiring bed rest by a physician.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for a service-connected low back disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5243 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter partially satisfying the notice 
requirements under 38 C.F.R. § 3.159(b)(1) was sent to the 
veteran in August 2006, prior to the initial RO decision that 
is the subject of this appeal.  An additional notice letter 
was sent to the veteran in February 2007.  The letters 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The letters also informed the veteran of the need 
to demonstrate a worsening of his disorder, as well as an 
impact on his employment and daily life.    

While these letters did not provide the specific criteria 
necessary for the next-higher disability rating under the 
applicable Diagnostic Code, there is no resulting prejudice.  
While notice errors are presumed prejudicial, this 
presumption can be overcome by showing that the error did not 
affect the essential fairness of the adjudication.  To 
overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
veteran was notified of the specific criteria under the Code 
in the February 2008 statement of the case (SOC).  
Additionally, the August 2006 VA examination specifically 
addressed all of the relevant criteria of the applicable 
Diagnostic Code.  As such, the veteran can be expected to 
understand what was needed to support his claim, overcoming 
any presumption of prejudice.  

Based on the above, the veteran can be expected to understand 
from the various letters from the RO what was needed to 
support his claim.  Under these circumstances, the Board 
finds that the notification requirements have been satisfied.  
Adequate notice was provided to the veteran prior to the 
transfer and certification of his case to the Board that 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  Also, the veteran received a VA medical 
examination in August 2006, and VA has obtained these records 
as well as the records of the veteran's outpatient treatment 
with VA.  Significantly, neither the appellant nor his 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

	
Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of their normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.  Any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2007).

The veteran is seeking a rating in excess of 20 percent for 
his service-connected lower back disability.  

Under 38 C.F.R. § 4.71a, the General Rating Formula for 
Diseases and Injuries of the Spine applies to Diagnostic 
Codes 5235 to 5243 unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome (IDS) Based on 
Incapacitating Episodes:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire 
spine................................................. 100 
percent

Unfavorable ankylosis of the entire thoracolumbar spine 
.......................... 50 percent

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................
............................ 40 percent

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..................................... 20 percent

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following:  difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

Spinal injuries may also be evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  According 
to the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes: A 20 percent rating requires 
evidence of incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 
12 months.  A 40 percent rating requires evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 60 
percent rating requires evidence of incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  

Note 1:  For purposes of evaluations under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note 2:  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment will be 
evaluated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243.   

Facts and Analysis

The veteran was originally granted a disability evaluation of 
20 percent for his lower back disorder in a May 2002 rating 
decision, based on a review of his service medical records 
which showed that he injured his back in September 1993 while 
serving on active duty for training; and on the review of 
pertinent VA medical evidence.  An effective date of June 25, 
1999 was assigned.  This finding was affirmed in a September 
2003 rating decision, and the veteran did not appeal.  He 
later filed a claim for an increased disability evaluation in 
June 2006.  The RO continued the 20 percent disability 
evaluation under Diagnostic Code 5243.  The veteran has 
appealed this finding to the Board.  However, upon review of 
the evidence of record, the Board finds that the evidence 
does not support the veteran's claim.  

X-ray imagery of the veteran's lumbar spine was obtained in 
June 2006.  The X-rays were interpreted to reveal severe 
lumbar spondylosis and disc space narrowing, most severe at 
the L2-L3 level.  There was also straightening of the 
lordosis and mild scoliosis.  Finally, there was 
periarticular sclerosis at the facet joints.    

The veteran was afforded VA examination in August 2006.  As 
part of this examination, the range of motion of the 
veteran's thoracolumbar spine was measured.  Forward flexion 
was measured to 59 degrees (rounded to 60 degrees), extension 
was measured to 12 degrees (rounded to 10 degrees), left and 
right lateral flexion were measured to 9 degrees (rounded to 
10 degrees), and left and right lateral rotation were 
measured to 15 degrees.  See 38 C.F.R. § 4.71a, Note 4 
(providing that each range of motion measurement should be 
rounded to the nearest five degrees).  The combined 
thoracolumbar range of motion was 120 degrees.  The examiner 
noted that the veteran was additionally limited by pain, 
fatigue, weakness and lack of endurance following repetitive 
use of his lower back.  

The examiner also described the veteran's gait as 
"anthralgic," and noted that the veteran was tender to 
palpation and he had severe spasm of the lumbar paravertebral 
muscles of the spine.  The examiner did note that the veteran 
did not require the use of assistive devices.  There was also 
no evidence of abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  There was also no 
evidence of periods of incapacitation requiring bed rest; in 
fact, the veteran reported that he was given no orders for 
bed rest, but that he had been ordered to rest at home.  The 
final diagnosis of the VA examiner was spondylosis of the 
lumbar spine with degenerative disc disease at the L1 to L5 
level.  

The last evidence of record related to the veteran's lower 
back is a July 2007 VA outpatient treatment record.  
According to this record, the veteran was experiencing 
increased pain in his lower back, particularly when seated, 
driving, standing or in bed for too long.  The physician 
noted that oral medications and topical ointments like "Ben-
gay" decreased the veteran's pain.  The physician also noted 
that the veteran has never received spinal injections or 
surgery for this pain, and does not have bladder or bowel 
dysfunction.  

Based on the above evidence, the Board finds that the 
veteran's low back disorder is appropriately rated as 20 
percent disabling under Diagnostic Code 5243.  As noted, a 40 
percent disability evaluation requires forward flexion of the 
thoracolumbar spine of 30 degrees or less, or, favorable 
ankylosis of the entire thoracolumbar spine.  According to 
the August 2006 VA examination, the veteran has forward 
flexion to 60 degrees, and there is no evidence of ankylosis.  
As such, a 40 percent disability rating under Diagnostic Code 
5243 is not warranted.  

As the veteran has been diagnosed with degenerative disc 
disease of the lumbar spine, the Board must now turn to the 
Formula for Rating Intervertebral Disc Syndrome (IDS).  Under 
this formula, the next-higher disability rating of 40 percent 
requires incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the last 12 
months.  38 C.F.R § 4.71a, Diagnostic Code 5243.  According 
to the evidence of record, the veteran has not experienced 
incapacitating episodes as a result of his lower back pain.  
An incapacitating episode is one where a physician has 
prescribed bed rest.  Id., Note 1.  Thus, a higher evaluation 
is not warranted for IDS based on incapacitating episodes.

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The Board acknowledges the objective evidence of low back 
pain.  The veteran, as a lay person, is competent to give 
evidence about the symptoms of pain he has experienced.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  However, even 
considering the evidence of back pain and increased fatigue 
upon repetitive motion of the back, the Board finds the 
veteran's low back disorder more nearly approximates the 
currently assigned 20 percent disability rating.  As noted, 
the veteran's flexion of the lumbar spine is to 60 degrees, 
which warrants no more than a 20 percent rating based on 
orthopedic manifestations.  Additionally, the veteran does 
not experience such a degree of pain and weakness that he 
must use assistive devices for ambulation.  The next-higher 
rating of 40 percent for the thoracolumbar spine envisions a 
degree of impairment well in excess of the veteran's current 
level of disability, with severely limited range of motion of 
the spine or the complete fixation of the spine at 0 degrees 
(favorable ankylosis).  Thus, the Board concludes that the 
current 20 percent rating for the service-connected low back 
disorder adequately portrays any functional impairment, pain, 
and weakness that the veteran experiences as a consequence of 
use of his lumbar spine.  See DeLuca, supra, see also 38 
C.F.R. §§ 4.40, 4.45, 4.59.

The Board has also considered whether a staged rating is 
appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, in the present case, the veteran's symptoms remained 
more or less constant and commensurate with no more than a 20 
percent rating throughout the course of the appeal.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  Thus, the Board concludes that the 
veteran's claim of entitlement to a disability rating in 
excess of 20 percent for lower back pain must be denied.


ORDER

Entitlement to an evaluation in excess of 20 percent for the 
veteran's low back disorder is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


